SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q XQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended June 30, 2007 Commission File Number 0-16898 PROFUTURES DIVERSIFIED FUND, L.P. (Exact name of Partnership) Delaware 75-2197831 (State of Organization) (I.R.S. Employer Identification No.) ProFutures, Inc. 11719 Bee Cave Road Suite 200 Austin, Texas78738 (Address of principal executive offices) Partnership's telephone number (800) 348-3601 Indicate by check mark whether the Partnership (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Partnership was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF FINANCIAL CONDITION June 30, 2007 (Unaudited) and December 31, 2006 (Audited) June 30, 2007 December 31, 2006 ASSETS Equity in broker trading accounts Cash $ 2,941,395 $ 13,325,595 Net option premiums paid (received) 147,131 (63,125 ) Unrealized gain (loss) on open contracts (6,764 ) 483,877 Deposits with broker 3,081,762 13,746,347 Cash 2,833 3,204 Cash deposits in forward trading collateral accounts 0 5,412,319 Net premiums paid on options on forward currency contracts 0 3,294 Unrealized gain on open forward currency contracts and options on forward currency contracts 0 371,164 Investments in other commodity pools 23,461,245 9,338,122 Redemptions receivable from commodity pools 287,000 0 Total assets $ 26,832,840 $ 28,874,450 LIABILITIES Accounts payable $ 54,006 $ 54,006 Commissions and other trading fees on open contracts 2,221 5,951 Incentive fees payable 2,960 62,651 Management fees payable (includes $71,561 and $89,607 payable to the General Partner at June 30, 2007 and December 31, 2006, respectively) 114,235 238,977 Redemptions payable 61,144 338,753 Total liabilities 234,566 700,338 PARTNERS’ CAPITAL (Net Asset Value) General Partner - 187 units outstanding at both June 30, 2007 and December 31, 2006 594,310 592,117 Limited Partners – 8,188 and 8,716 units outstanding at June 30, 2007 and December 31, 2006, respectively 26,003,964 27,581,995 Total partners’ capital (Net Asset Value) 26,598,274 28,174,112 $ 26,832,840 $ 28,874,450 See accompanying notes. - 2 - PROFUTURES DIVERSIFIED FUND, L.P. CONDENSED SCHEDULES OF INVESTMENTS June 30, 2007 (Unaudited) and December 31, 2006 (Audited) June 30, 2007 December 31, 2006 LONG FUTURES CONTRACTS Description Value % of Net Asset Value Value % of Net Asset Value Agricultural $ (21,010 ) (0.08 )% $ (480 ) (0.00 )% Currency 71,543 0.27 % 38 0.00 % Energy 10,856 0.04 % (99,060 ) (0.35 )% Interest rate 562 0.00 % (50,146 ) (0.18 )% Metal 4,315 0.02 % (18,666 ) (0.07 )% Stock index (26,631 ) (0.10 )% 193,440 0.69 % Total long futures contracts $ 39,635 0.15 % $ 25,126 0.09 % SHORT FUTURES CONTRACTS Agricultural $ (5,659 ) (0.02 )% $ 213 0.00 % Currency (150 ) (0.00 )% 62,245 0.22 % Energy 0 0.00 % 18,760 0.07 % Interest rate 52,970 0.20 % 333,242 1.18 % Metal (610 ) 0.00 % 33,416 0.12 % Stock index (1,600 ) (0.01 )% 0 0.00 % Total short futures contracts $ 44,951 0.17 % $ 447,876 1.59 % Total futures contracts $ 84,586 0.32 % $ 473,002 1.68 % PURCHASED OPTIONS ON FUTURES CONTRACTS Agricultural options $ 59,456 0.22 % $ 0 0.00 % Total purchased options on futures contracts (premiums paid - $150,631 and $0, respectively) $ 59,456 0.22 % $ 0 0.00 % WRITTEN OPTIONS ON FUTURES CONTRACTS Agricultural options $ (3,675 ) (0.01 )% $ 0 0.00 % Stock index options 0 0.00 % (52,250 ) (0.19 )% Total written options on futures contracts (premiums received - $3,500 and $63,125, respectively) $ (3,675 ) (0.01 )% $ (52,250 ) (0.19 )% FORWARD CURRENCY CONTRACTS Long forward currency contracts $ 0 0.00 % $ (255,674 ) (0.91 )% Short forward currency contracts 0 0.00 % 625,493 2.22 % Total forward currency contracts $ 0 0.00 % $ 369,819 1.31 % See accompanying notes. - 3 - PROFUTURESDIVERSIFIED FUND, L.P. CONDENSED SCHEDULES OF INVESTMENTS (CONTINUED) June 30, 2007 (Unaudited) and December 31, 2006 (Audited) PURCHASED OPTIONS ON FORWARD CURRENCY CONTRACTS June 30, 2007 December 31, 2006 Description Value % of Net Asset Value Value % of Net Asset Value Purchased options on forward currency contracts (premiums paid - $0 and $7,747, respectively) $ 0 0.00 % $ 8,911 0.03 % WRITTEN OPTIONS ON FORWARD CURRENCY CONTRACTS Written options on forward currency contracts (premiums received - $0 and $4,453, respectively) $ 0 0.00 % $ (4,272 ) (0.02 )% INVESTMENTS IN OTHER COMMODITY POOLS ProFutures Strategic Allocation Trust (1) Investment Objective To achieve capital appreciation by trading U.S. and Non U.S. futures and forward currency contracts Redemption Provisions Monthly, with 10 days notice $ 7,216,466 27.13 % $ 0 0.00 % SHK Diversified LLC Investment Objective To achieve capital appreciation by trading U.S. and Non U.S. futures and forward currency contracts Redemption Provisions Monthly, with 14 days notice 3,532,907 13.28 % 0 0.00 % Valhalla Synergy Fund LLC Investment Objective To achieve capital appreciation by trading U.S. and Non U.S. futures and forward currency contracts Redemption Provisions Quarterly, with 30 days notice 4,458,871 16.76 % 0 0.00 % Winton Futures Fund, L.P. (US) - Class B Interests (2) Investment Objective To achieve capital appreciation by trading U.S. and Non U.S. futures contracts Redemption Provisions Monthly, with 15 days notice 8,253,001 31.03 % 9,338,122 33.14 % Total investments in other commodity pools $ 23,461,245 88.20 % $ 9,338,122 33.14 % (1) The Managing Owner of ProFutures Strategic Allocation Trust is ProFutures, Inc., the Partnership's General Partner. (2) The General Partner of Winton Futures Fund, L.P. (US) is Altegris Portfolio Management, Inc., an affiliate of Altegris Investments, Inc. See accompanying notes. - 4 - PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF OPERATIONS For the Three Months and Six Months Ended June 30, 2007 and 2006 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 TRADING GAINS (LOSSES) Gain (loss) from futures and options on futures trading Realized $ 437,066 $ 2,167,036 $ 490,811 $ 2,351,122 Change in unrealized (97,762 ) (1,085,725 ) (490,641 ) 615,387 Brokerage commissions (108,387 ) (204,099 ) (181,763 ) (406,145 ) Gain (loss) from futures and options on futures trading 230,917 877,212 (181,593 ) 2,560,364 Gain (loss) from trading of forward currency contracts and options on forward currency contracts Realized 0 (658,610 ) 467,487 (1,168,175 ) Change in unrealized 0 (228,370 ) (371,164 ) 214,561 Gain (loss) from forward currency contracts and options on forward currency contracts 0 (886,980 ) 96,323 (953,614 ) Gain from other commodity pools 1,830,408 0 876,258 0 Total trading and investing gains (losses) 2,061,325 (9,768 ) 790,988 1,606,750 NET INVESTMENT (LOSS) Income Interest income 40,226 362,943 142,023 687,128 Expenses Incentive fees 2,959 146,042 68,894 390,037 Management fees (includes $249,546, $295,393, $506,788 and $591,196 charged by the General Partner for the three and six months ended June 30, 2007 and 2006, respectively) 293,618 517,760 629,498 1,030,672 Operating expenses 92,260 79,811 201,201 176,804 Total expenses 388,837 743,613 899,593 1,597,513 General Partner management fees waived (35,450 ) 0 (54,574 ) 0 Net expenses 353,387 743,613 845,019 1,597,513 Net investment (loss) (313,161 ) (380,670 ) (702,996 ) (910,385 ) NET INCOME (LOSS) $ 1,748,164 $ (390,438 ) $ 87,992 $ 696,365 NET INCOME (LOSS) PER GENERAL AND LIMITED PARTNER UNIT (based on weighted average number of units outstanding during the period of 8,483, 9,980, 8,621 and 10,118, respectively) $ 206.08 $ (39.12 ) $ 10.21 $ 68.82 INCREASE (DECREASE) IN NET ASSET VALUE PER GENERAL AND LIMITED PARTNER UNIT $ 205.28 $ (40.54 ) $ 11.72 $ 65.85 See accompanying notes. - 5 - PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Six Months Ended June 30, 2007 and 2006 (Unaudited) Total Number of Partners' Capital Units General Limited Total Balances at December 31, 2006 8,903 $ 592,117 $ 27,581,995 $ 28,174,112 Net income for the six months ended June 30, 2007 2,193 85,799 87,992 Redemptions (528 ) 0 (1,663,830 ) (1,663,830 ) Balances at June 30, 2007 8,375 $ 594,310 $ 26,003,964 $ 26,598,274 Balances at December 31, 2005 10,334 $ 560,244 $ 30,380,394 $ 30,940,638 Net income for the six months ended June 30, 2006 12,322 684,043 696,365 Redemptions (661 ) 0 (2,040,414 ) (2,040,414 ) Balances at June 30, 2006 9,673 $ 572,566 $ 29,024,023 $ 29,596,589 Net Asset Value Per Unit June 30, December 31, June 30, December 31, 2007 2006 2006 2005 $ 3,176.07 $ 3,164.35 $ 3,059.87 $ 2,994.02 See accompanying notes. - 6 - PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Six Months Ended June 30, 2007 and 2006 (Unaudited) June 30, 2007 2006 OPERATING ACTIVITIES Net income $ 87,992 $ 696,365 Adjustment to reconcile net income to net cash provided by operating activities (Gain) from investments in other commodity pools (876,258 ) 0 Change in operating assets and liabilities Decrease in deposits with broker 10,664,585 690,901 Additions to other commodity pools (15,803,865 ) 0 Redemptions from other commodity pools 2,270,000 0 Decrease in cash deposits in forward trading collateral accounts 5,412,319 931,180 Decrease in net premiums paid (received) on options on forward currency contracts 3,294 3,091 (Increase) decrease in unrealized gain (loss) on open forward currency contracts and options on forward currency contracts 371,164 (214,561 ) Increase in accounts payable 0 179 (Decrease) in commissions and other trading fees on open contracts (3,730 ) (25,479 ) (Decrease) in incentive fees payable (59,691 ) (150,879 ) Increase (decrease) in management fees payable (124,742 ) 13,703 Net Cash Provided By Operating Activities 1,941,068 1,944,500 FINANCING ACTIVITIES Capital redemptions paid (1,941,439 ) (1,944,894 ) Net Cash (Used In) Financing Activities (1,941,439 ) (1,944,894 ) Net Cash (Decrease) for the Period (371 ) (394 ) Cash at Beginning of the Period 3,204 2,648 Cash at End of the Period $ 2,833 $ 2,254 - 7 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Description of the Partnership ProFutures Diversified Fund, L.P. (the “Partnership”) is a Delaware limited partnership, which operates as a commodity investment pool.The Partnership engages in the speculative trading of futures contracts, options on futures contracts, physical commodities, interbank forward currency contracts and options on interbank forward currency contracts.The Partnership also invests in other commodity pools.The Partnership closed to investors in 1995 and will terminate at the end of December 2012, at which time the remaining assets will be distributed. Regulation As a registrant with the Securities and Exchange Commission, the Partnership is subject to the regulatory requirements under the Securities Act of 1933 and the Securities Exchange Act of 1934.As a commodity investment pool, the Partnership is subject to the regulations of the Commodity Futures Trading Commission, an agency of the United States (U.S.) government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges, Futures Commission Merchants (brokers), and interbank market makers through which the Partnership trades. Method of Reporting The Partnership’s financial statements are presented in accordance with U.S. generally accepted accounting principles, which require the use of certain estimates made by the Partnership’s management. For purposes of both financial reporting and calculation of redemption value, Net Asset Value per Unit is calculated by dividing Net Asset Value by the total number of units outstanding. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from the estimates and assumptions utilized. Futures and Forward Currency Contracts Transactions are accounted for on the trade date.Gains or losses are realized when contracts are liquidated.Unrealized gains or losses on open contracts (the difference between contract trade price and market price) are reflected in the statement of financial condition as a net gain or loss, as there exists a right of offset of unrealized gains or losses in accordance with Financial Accounting Standards Board Interpretation No. 39 – “Offsetting of Amounts Related to Certain Contracts.”Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions on futures contracts include other trading fees and are charged to expense when contracts are opened. - 8 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Physical Commodities Physical commodities are stated at the market price on the valuation date.Transactions are recorded on the trade date.Realized gains and losses from physical commodity transactions are determined using the identified cost method.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Storage fees, sales commissions and delivery charges are reflected as an adjustment to cost or proceeds at the time of the transaction. Income Taxes The Partnership prepares calendar year federal and applicable state information tax returns and reports to the partners their allocable shares of the Partnership’s income, expenses and trading gains or losses. Foreign Currency Transactions The Partnership’s functional currency is the U.S. dollar; however, it transacts business in currencies other than the U.S. dollar.Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the statement of financial condition.Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period.Gains and losses resulting from the translation to U.S. dollars are reported in income currently. Investments in Other Commodity Pools The Partnership’s investments in other commodity pools are reported in the statement of financial condition at fair value.Fair value ordinarily is the value determined by each commodity pool in accordance with such commodity pool’s valuation policies and as reported by their management at the time of the Partnership’s valuation.Generally, the fair value of the Partnership’s investment in a commodity pool represents the amount that the Partnership could reasonably expect to receive from such commodity pool if the Partnership’s investment was redeemed at the time of valuation, based on information reasonably available at the time the valuation is made and that the Partnership believes to be reliable. - 9 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recently Issued Accounting Pronouncement In September 2006, FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (FAS 157).FAS 157 defines fair value, establishes a framework for measuring fair value in U.S. generally accepted accounting principles, and expands disclosures about fair value measurements.While FAS 157 does not require any new fair value measurements, for some entities, the application of FAS 157 may change current practice. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The implementation of FAS 157 is not expected to have a material impact on the Partnership’s financial statements. On January 1, 2007, the Partnership adopted the Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes — An Interpretation of FASB Statement No. 109” (FIN 48).This Interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements.FIN 48 requires companies to determine whether it is “more likely than not” that a tax position will be sustained upon examination by the appropriate taxing authorities before any part of the benefit can be recorded in the financial statements.It also provides guidance on the recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties.The adoption of FIN 48 did not have a material effect on the Partnership’s financial statements. Interim Financial Statements The unaudited condensed financial statements of ProFutures Diversified Fund, L.P., as of June 30, 2007 and for the six and three month periods ended June 30, 2007 and June 30, 2006, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC").The information included reflects all adjustments (consisting only of normal recurring accruals and adjustments), which are, in the opinion of management, necessary to fairly state the operating results for the respective periods.However, these operating results are not necessarily indicative of the results expected for the full fiscal year.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted pursuant to SEC rules and regulations.The notes to the unaudited condensed financial statements should be read in conjunction with the notes to the financial statements contained in our 2006 Annual Report on Form 10-K filed with the SEC on April 2, 2007. Note 2. GENERAL PARTNER The General Partner of the Partnership is ProFutures, Inc., which conducts and manages the business of the Partnership.The Agreement of Limited Partnership requires the General Partner to contribute to the Partnership an amount in the aggregate equal to at least the greater of (i) 3% of the aggregate initial capital contributions of all partners or $100,000, whichever is less, or (ii) 1% of the aggregate initial capital contributions of all partners. - 10 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 2. GENERAL PARTNER (Continued) The Agreement of Limited Partnership also requires that the General Partner maintain in the aggregate a net worth at least equal to (i) the lesser of $250,000 or 15% of the aggregate initial capital contributions of any limited partnerships for which it acts as general partner and which are capitalized at less than $2,500,000; and (ii) 10% of the aggregate initial capital contributions of any limited partnerships for which it acts as general partner and which are capitalized at greater than $2,500,000. ProFutures, Inc. has a callable stock subscription agreement with Man Financial Inc. (MFI), the Partnership’s broker, whereby MFI has subscribed to purchase (up to $7,000,000, subject to conditions set forth in the stock subscription agreement dated October 22, 2004) the number of shares of common stock of ProFutures, Inc. necessary to maintain the General Partner’s net worth requirements. The Partnership pays the General Partner a monthly management fee of 1/4 of 1% (3% annually) of month-end Net Asset Value.The General Partner receives an additional monthly management fee of .0625% (.75% annually) of the Partnership’s month-end Net Asset Value for consulting services rendered to the Partnership. Total management fees earned by the General Partner for the six months ended June 30, 2007 and 2006 were $506,788 and $591,196 respectively.Such management fees earned for the three months ended June 30, 2007 and 2006 were $249,546 and $295,393, respectively.Management fees payable to the General Partner as of June 30, 2007 and December 31, 2006 were $71,561 and $89,607, respectively.During the six and three months ended June 30, 2007, the General Partner waived $54,574 and $35,450, respectively, of their monthly management fee related to the value of the Partnership's net assets invested in ProFutures Strategic Allocation Trust, an affiliated fund also managed by the General Partner.There was no waiver of monthly management fees during 2006.The General Partner considers this waiver of management fees necessary given the General Partner receives a 2% per annum administration fee from ProFutures Strategic Allocation Trust. Note 3. CONSULTANT The Partnership has a consulting agreement with Altegris Investments, Inc. (Altegris), whereby Altegris recommends the selection and termination of the Partnership’s trading advisors and the allocation and reallocation of the Partnership’s assets.Pursuant to the consulting agreement, Altegris receives a monthly consulting fee equal to .0208% (.25% annually) of the Partnership’s month-end Net Asset Value.Effective April 1, 2007, certain net assets of the Partnership invested with Altegris affiliated managers are excluded from the month-end Net Asset Value when computing the consulting fees due to Altegris.The consulting fee (included in management fees in the statement of operations) earned by Altegris totaled $19,232 and $39,413 for the six months ended June 30, 2007 and 2006, respectively, and $2,082 and $19,693 and for the three months ended June 30, 2007 and 2006, respectively. - 11 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 4. COMMODITY TRADING ADVISORS The Partnership has trading advisory contracts with several commodity trading advisors to furnish investment management services to the Partnership.The trading advisors receive management fees ranging from 1% to 2% annually of Allocated Net Asset Value (as defined in each respective trading advisory contract).In addition, the trading advisors receive quarterly incentive fees of 20% of Trading Profits (as defined).Total management fees earned by the trading advisors amounted to $103,478 and $400,063 for the six months ended June 30, 2007 and 2006, respectively.Such management fees earned by the trading advisors for the three months ended June 30, 2007 and 2006 were $41,990 and $202,674, respectively.Total incentive fees earned by the trading advisors amounted to $68,894 and $390,037 for the six months ended June 30, 2007 and 2006, respectively.Such incentive fees earned by the trading advisors for the three months ended June 30, 2007 and 2006 were $2,959 and $146,042, respectively. Note 5. DEPOSITS WITH BROKER The Partnership deposits funds with MFI to act as broker, subject to Commodity Futures Trading Commission regulations and various exchange and broker requirements.Margin requirements are satisfied by the deposit of cash with such broker.Accordingly, assets used to meet margin and other broker or regulatory requirements are partially restricted.The Partnership earns interest income on its assets deposited with the broker. Note 6. INVESTMENTS IN OTHER COMMODITY POOLS Beginning in November 2006, the Partnership invests in other commodity pools.These investments are subject to the terms of the respective limited partnership agreements and offering memoranda of such other commodity pools. Summarized information for these investments is as follows: ProFutures Valhalla Winton Strategic SHK Synergy Futures Fund, Allocation Trust Diversified LLC Fund LLC L.P. (US) Totals Net Asset Value December 31, 2006 $ 0 $ 0 $ 0 $ 9,338,122 $ 9,338,122 Additions 7,364,000 3,500,000 4,439,865 500,000 15,803,865 Income (loss) 309,466 32,907 19,006 514,879 876,258 Redemptions (457,000 ) 0 0 (2,100,000 ) (2,557,000 ) Net Asset Value June 30, 2007 $ 7,216,466 $ 3,532,907 $ 4,458,871 $ 8,253,001 $ 23,461,245 Income (loss) Quarter 1, 2007 $ (553,622 ) $ (69,946 ) $ 121,635 $ (452,217 ) $ (954,150 ) Quarter 2, 2007 863,088 102,853 (102,629 ) 967,096 1,830,408 Income (loss) for the six months ended $ 309,466 $ 32,907 $ 19,006 $ 514,879 $ 876,258 - 12 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (Continued) ProFutures Strategic Allocation Trust The Partnership’s investment in ProFutures Strategic Allocation Trust (the “Trust”) is subject to an administration fee, charged by ProFutures, Inc., of 2.00% per annum, a monthly management fee, charged by the commodity trading advisor, of 2.00% per annum, and quarterly incentive fee, charged by the commodity trading advisor of 20% of trading profits.For the six months ended June 30, 2007, the Partnership’s proportionate share of administration fees, management fees and incentive fees charged by the Trust were approximately $55,600, $55,500 and $32,200, respectively. For the three months ended June 30, 2007, the Partnership’s proportionate share of administration fees, management fees and incentive fees charged by the Trust were approximately $36,400, $36,300 and $32,200, respectively. Condensed financial information as of June 30, 2007 and for the three and six month periods ended is as follows: Statement of Financial Condition June 30, 2007 Assets Equity in broker trading accounts Cash $11,211,492 Unrealized gain on open contracts 310,767 Deposits with broker 11,522,259 Cash and cash equivalents 5,117,159 Net premiums paid on options on forward currency contracts 10,919 Unrealized gain on open forward and options on forward currency contracts 474,655 Other assets (2,612 ) Total assets $17,122,380 Liabilities Accounts payable $17,486 Commissions payable 4,906 Management fee payable 83,267 Incentive fee payable 73,475 Other payables 28,408 Redemptions payable 343,899 Total liabilities 551,441 Total Capital (Net Asset Value) 16,570,939 $17,122,380 - 13 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (Continued) ProFutures Strategic Allocation Trust (Continued) Statement of Operations Three Months Ended June 30, 2007 Six Months Ended June 30, 2007 Trading gains (losses) Realized $1,512,929 $687,386 Change in unrealized 571,466 156,840 Brokerage commissions (27,277 ) (49,836 ) Total trading gains 2,057,118 794,390 Net investment income (loss) Interest income 173,334 330,335 Expenses Incentive fees 73,475 73,475 Management and other fees 166,674 302,615 Operating expenses 17,125 44,679 Total expenses 257,274 420,769 Net investment (loss) (83,940 ) (90,434 ) Net income $1,973,148 $703,956 The accounting principles utilized by ProFutures Strategic Allocation Trust are consistent in all material respects with those utilized by the Partnership. The Partnership’s investment in ProFutures Strategic Allocation Trust represents approximately 43.5% of the investee fund’s net asset value as of June 30, 2007. SHK Diversified LLC Investors in SHK Diversified LLC are charged management fees of 6.00% per annum and a profit share of 25% of trading profits.For the six months ended June 30, 2007, the Partnership’s proportionate share of management fees and profit share charged by SHK Diversified LLC were approximately $87,400 and $11,000, respectively.For the three months ended June 30, 2007, the Partnership’s proportionate share of management fees and profit share charged by SHK Diversified LLC were approximately $52,900 and $11,000, respectively. - 14 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (Continued) SHK Diversified LLC (Continued) Condensed financial information as of June 30, 2007 and for the three and six month periods ended is as follows: Statement of Financial Condition June 30, 2007 Assets Equity in broker trading accounts Cash $51,223,954 Unrealized gain on open contracts 27,760,595 Deposits with broker 78,984,549 Other assets 49,995 Total assets $79,034,544 Liabilities Accounts payable $115,786 Commissions payable 150,704 Management fee payable 339,849 Incentive fee payable 382,592 Total liabilities 988,931 Total Capital (Net Asset Value) 78,045,613 $79,034,544 Statement of Operations Three Months Ended June 30, 2007 Six Months Ended June 30, 2007 Trading gains (losses) Realized $(23,271,076 ) $(10,476,060 ) Change in unrealized 26,592,310 13,312,390 Brokerage commissions (428,710 ) (793,029 ) Total trading gains 2,892,524 2,043,301 Net investment income (loss) Interest and dividend income 1,019,200 2,043,212 Expenses Incentive fees 381,382 382,592 Management and other fees 1,051,923 2,108,794 Operating expenses 72,950 139,180 Total expenses 1,506,255 2,630,566 Net investment (loss) (487,055 ) (587,354 ) Net income $2,405,469 $1,455,947 - 15 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (Continued) SHK Diversified LLC (Continued) Management of the Partnership believes the accounting principles utilized by SHK Diversified LLC are consistent in all material respects with those utilized by the Partnership. The Partnership’s investment in SHK Diversified LLC represents approximately 4.5% of the investee fund’s net asset value as of June 30, 2007. Valhalla Synergy Fund LLC Valhalla Synergy Fund LLC invests substantially all of its assets through a “master-feeder” structure into Valhalla Synergy Master Fund Ltd. (the “Master Fund”), a Cayman Islands exempted company.Valhalla Synergy Fund LLC pays to the manager of the Master Fund a management fee of 2.00% per annum and an annual profit participation allocation of 20% of trading profits.For the six months ended June 30, 2007, the Partnership’s proportionate share of management fees and profit participation allocation charged by the Master Fund were approximately $37,500 and $4,800, respectively. For the three months ended June 30, 2007, the Partnership’s proportionate share of management fees and profit participation allocation charged by the Master Fund were approximately $22,600 and $(25,700), respectively. Valhalla Synergy Fund LLC condensed financial information primarily consists of their investment in the Master Fund and income is allocated from the Master Fund to Valhalla Synergy Fund LLC. Valhalla Synergy Fund LLC net assets at the end of June 30, 2007 are $211,050,000.Total net income (loss) for the three and six months ended June 30, 2007 is $(5,212,190) and $1,197,900, respectively. The Partnership’s investment in Valhalla Synergy Fund LLC represents approximately 2.1% of the investee fund’s net asset value as of June 30, 2007. Winton Futures Fund, L.P. (US) – Class B Interests Class B Interests of the Winton Futures Fund, L.P. (US) are charged management fees of 1.75% annually and incentive fees of 20% of trading profits.For the six months ended June 30, 2007, the Partnership’s proportionate share of management fees and incentive fees charged by Winton Futures Fund, L.P. (US) were approximately $71,600 and $103,000, respectively.For the three months ended June 30, 2007, the Partnership’s proportionate share of management fees and incentive fees charged by Winton Futures Fund, L.P. (US) were approximately $34,900 and $88,000, respectively. - 16 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (Continued) Winton Futures Fund, L.P. (US) – Class B Interests (continued) Condensed financial information as of June 30, 2007 and for the three and six month periods ended is as follows: Statements of Financial Condition June 30, 2007 December 31, 2006 Assets Equity in broker trading accounts Cash $15,199,568 $20,786,496 United States government securities 3,954,686 0 Unrealized gain on open contracts 920,402 2,094,290 Deposits with broker 20,074,656 22,880,786 Cash and cash equivalents 67,399,132 44,437,786 Other assets 71,755 56,373 Total assets $87,545,543 $67,374,945 Liabilities Accounts payable $23,475 $24,127 Commissions payable 38,196 35,826 Management fee payable 97,992 68,970 Service fee payable 957,365 28,150 Incentive fee payable 44,996 657,802 Redemptions payable 584,120 1,469,975 Subscriptions received in advance 1,876,951 7,929,000 Total liabilities 3,623,095 10,213,850 Total Capital (Net Asset Value) 83,922,448 57,161,095 $87,545,543 $67,374,945 - 17 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (Continued) Winton Futures Fund, L.P. (US) – Class B Interests (continued) Statement of Operations Three Months Ended June 30, 2007 Six Months Ended June 30, 2007 Trading gains (losses) Realized $10,366,842 $6,397,376 Change in unrealized (394,553 ) (1,173,888 ) Brokerage commissions (165,385 ) (399,294 ) Total trading gains 9,806,904 4,824,194 Net investment income (loss) Interest income 909,212 1,661,861 Expenses Incentive fees 957,365 972,317 Management and other fees 403,756 746,131 Operating expenses 46,015 84,600 Total expenses 1,407,136 1,803,048 Net investment (loss) (497,924 ) (141,187 ) Net income $9,308,980 $4,683,007 Management of the Partnership believes the accounting principles utilized by Winton Futures Fund, L.P. (US) are consistent in all material respects with those utilized by the Partnership. The Partnership’s investment in Winton Futures Fund, L.P. (US) represents approximately 9.8% of the investee fund’s net asset value as of June 30, 2007. Note 7. SUBSCRIPTIONS, DISTRIBUTIONS AND REDEMPTIONS Investments in the Partnership were made by subscription agreement, subject to acceptance by the General Partner.The Partnership’s most recent offering of Units of Limited Partnership Interest terminated on April 30, 1995. The Partnership is not required to make distributions, but may do so at the sole discretion of the General Partner.A Limited Partner may request and receive redemption of units owned at the end of any month, subject to restrictions in the Agreement of Limited Partnership. Note 8. TRADING ACTIVITIES AND RELATED RISKS The Partnership engages in the speculative trading of U.S. and foreign futures contracts, options on U.S. and foreign futures contracts, physical commodities, forward currency contracts and options on forward currency contracts (collectively, “derivatives”).The Partnership is exposed to both market risk, the risk arising from changes in the market value of the contracts, and credit risk, the risk of failure by another party to perform according to the terms of a contract. Purchase and sale of futures and options on futures contracts and physical commodities requires margin deposits with the broker. Additional deposits may be necessary for any loss on contract value.The Commodity Exchange Act requires a broker to segregate all customer transactions and assets from such broker’s proprietary activities.A customer’s cash and other property (for example, U.S. Treasury bills) deposited with a broker are considered commingled with all other customer funds subject to the broker’s segregation requirements.In the event of a broker’s insolvency, recovery may be limited to a pro rata share of segregated funds available.It is possible that the recovered amount could be less than total cash and other property deposited. - 18 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 8. TRADING ACTIVITIES AND RELATED RISKS (Continued) For derivatives, risks arise from changes in the market value of the contracts.Theoretically, the Partnership is exposed to a market risk equal to the notional contract value of futures and forward currency contracts purchased and unlimited liability on such contracts sold short.As both a buyer and seller of options, the Partnership pays or receives a premium at the outset and then bears the risk of unfavorable changes in the price of the contract underlying the option.Written options expose the Partnership to potentially unlimited liability, and purchased options expose the Partnership to a risk of loss limited to the premiums paid.The Partnership is also exposed to market risk on physical commodities equal to the market value of physical commodities owned. The Partnership has a portion of its assets on deposit with a financial institution in connection with its trading of forward currency contracts and its cash management activities.Cash deposited with brokers and dealers in securities and other financial institutions in connection with the Partnership’s trading of forward currency and other derivative contracts are partially restricted due to deposit or margin requirements.In the event of a financial institution’s insolvency, recovery of Partnership assets on deposit may be limited to account insurance or other protection afforded such deposits.Since forward currency contracts are traded in unregulated markets between principals, the Partnership also assumes the risk of loss from counterparty nonperformance. The Partnership’s investments in other commodity pools are subject to the market and credit risks of futures contracts, forward currency contracts and other derivative contracts held or sold short by these commodity pools.The Partnership bears the risk of loss only to the extent of the market value of its respective investment and, in certain specific circumstances, distributions and redemptions received. The General Partner has established procedures to actively monitor market risk and minimize credit risk, although there can be no assurance that it will, in fact, succeed in doing so.The General Partner’s basic market risk control procedures consist of continuously monitoring the trading activity of the various commodity trading advisors, with the actual market risk controls being applied by Altegris, as a consultant, and the advisors themselves.The General Partner seeks to minimize credit risk primarily by depositing and maintaining the Partnership’s assets at financial institutions and brokers, which the General Partner believes to be creditworthy.The Limited Partners bear the risk of loss only to the extent of the market value of their respective investments and, in certain specific circumstances, distributions and redemptions received. - 19 - PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Note 9. INDEMNIFICATIONS In the normal course of business, the Partnership enters into contracts and agreements that contain a variety of representations and warranties and which provide general indemnifications. The Partnership’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Partnership that have not yet occurred.The Partnership expects the risk of any future obligation under these indemnifications to be remote. Note 10. FINANCIAL HIGHLIGHTS The following information presents per unit operating performance data and other supplemental financial data for the three months and six months ended June 30, 2007 and 2006.This information has been derived from information presented in the financial statements. Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Per Unit Performance (for a unit outstanding throughout the entire period) Net asset value per unit at beginning of period $2,970.79 $3,100.41 $3,164.35 $2,994.02 Income (loss) from operations: Total trading gains (losses) (1) 242.20 (2.40 ) 93.26 155.83 Net investment (loss) (1) (36.92 ) (38.14 ) (81.54 ) (89.98 ) Total income (loss) from operations 205.28 (40.54 ) 11.72 65.85 Net asset value per unit at end of period $ 3,176.07 $ 3,059.87 $ 3,176.07 $ 3,059.87 Total Return(4) 6.91 % (1.31 )% 0.37 % 2.20 % Supplemental Data Ratios to average net asset value:(2) (5) Expenses prior to incentive fees (3) 5.40 % 7.74 % 5.77 % 7.80 % Incentive fees (4) 0.01 % 0.47 % 0.26 % 1.26 % Total expenses 5.41 % 8.21 % 6.03 % 9.06 % Net investment (loss) (3) (6) (4.78 )% (3.04 )% (4.71 )% (3.36 )% Total returns are calculated based on the change in value of a unit during the period.An individual partner’s total returns and ratios may vary from the above total returns and ratios based on the timing of redemptions. (1) The net investment (loss) per unit is calculated by dividing the net investment (loss) by the average number of units outstanding during the period.Total trading gains (losses) is a balancing amount necessary to reconcile the change in net asset value per unit with the other per unit information.Such balancing amount may differ from the calculation of total trading gains (losses) per unit due to the timing of trading gains and losses during the period relative to the number of units outstanding. (2) Excludes the Partnership’s proportionate share of expenses and net investment income (loss) from investments in other commodity pools. (3) Annualized. (4) Not annualized. (5) Ratios for the three and six months ended June 30,2007, are after the waiver of management fees by the General Partner, equal to 0.55% and 0.41%, respectively, of average net asset value. (6) Excludes incentive fees. - 20 - Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Reference is made to Item 1, “Financial Statements.”The information contained therein is essential to, and should be read in conjunction with, the following analysis. Critical Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period.Management believes that the estimates utilized in preparing the financial statements are reasonable and prudent; however, actual results could differ from those estimates.The Partnership's significant accounting policies are described in detail in Note 1 to the Financial Statements. The Partnership records all investments at fair value in its financial statements, with changes in fair value reported as a component of realized and change in unrealized trading gain (loss) in the Statements of Operations.Generally, fair values are based on market prices; however, in certain circumstances, estimates are involved in determining fair value in the absence of an active market closing price (e.g., swap and forward contracts which are traded in the inter-bank market). A.LIQUIDITY:Substantially all of the Partnership's assets are highly liquid, such as cash and open futures contracts.It is possible that extreme market conditions or daily price fluctuation limits at certain exchanges could adversely affect the liquidity of open futures contracts.There are no restrictions on the liquidity of these assets except for amounts on deposit with the brokers needed to meet margin requirements on open futures contracts. B.CAPITAL RESOURCES:Since the Partnership's business is the purchase and sale of various commodity interests, it will make few, if any, capital expenditures. The Partnership's offering of Units of Limited Partnership Interest terminated in 1995. C.RESULTS OF OPERATIONS:The Partnership's net income (loss) for the three and six months ended June 30, 2007 and 2006: 2007 2006 Three months ended June 30 $1,748,164 $(390,438) - 21 - Six months ended June 30 $87,992 $ 696,365 As of June 30, 2007, 8,375 Units were outstanding, including 187 General Partner Units, with an aggregate Net Asset Value of $26,598,274 ($3,176.07 per Unit).This represents a decrease in Net Asset Value of $1,575,838 compared with December 31, 2006.The decrease was caused by redemption of limited partner units offsetting net income for the six months ended June 30, 2007. As of June 30, 2006, 9,673 Units were outstanding, including 187 General Partner Units, with an aggregate Net Asset Value of $29,596,589 ($3,059.87 per Unit).This represents a decrease in Net Asset Value of $1,344,049 compared with December 31, 2005.The decrease was caused by redemptions of limited partner units exceeding net income for the six months ended June 30, 2006. Second Quarter 2007 The second quarter saw volatility in equities, interest rates and currencies.The Partnership had large gains in currencies, interest rates and stock indices, with smaller gains in certain agricultural commodities and metals; losses were in certain agricultural commodities and energy. The Partnership had a gain of 2.37% in April.The Partnership had very large gains in stock indexes, with smaller gains in metals, currencies, energy and interest rates; losses were small in certain agricultural commodities. The Partnership had a gain of 4.09% in May.The Partnership had large gains in interest rates and stock indexes, with smaller gains in currencies and certain agricultural commodities; losses were in energy and certain other agricultural commodities. The Partnership had a gain of 0.34% in June.The Partnership had large gains in currencies and interest rates with smaller gains in metals; losses were in certain agricultural commodities, energy and stock indices. The Partnership ended the quarter with a gain of 6.91%. First Quarter 2007 The first quarter saw volatility in equities and currencies.The Partnership had large losses primarily in currencies, caused by a large spike in the Yen against the Dollar and several world currencies in the last couple days of February, which then carried over into March.The Partnership also saw losses in certain agricultural commodities, energy and interest rates; gains were generally in stock indices and base metals. - 22 - The Partnership had a gain of 3.27% in January.The Partnership had gains in stock indices, with smaller gains in energy and metals; losses were in foreign currencies, interest rates and certain agricultural commodities. The Partnership had a loss of 4.81% in February.The Partnership had large losses in currencies, with additional losses in energy and interest rates; gains were generally in stock indexes and certain agricultural commodities. The Partnership had a loss of 4.50% in March.The Partnership had large losses in grains and currencies, with smaller losses in interest rates, stock indices and energy; gains were limited to base metals and certain agricultural commodities. The Partnership ended the quarter with a loss of 6.12%. Second Quarter 2006 The second quarter once again saw continued volatility in the oil, interest rates and the precious metals markets, to name a few.May and June were difficult months for most Trading Advisors and futures funds, what with the severe reversals in numerous trends that had been in place for several months. The trend reversals resulted in earlier gains being wiped out by the end of the quarter. The Partnership had a gain of 3.69% in April.The Partnership had very large gains in base and precious metals, with smaller gains in interest rates, energy and stock indices. Losses were in foreign currencies and certain agricultural commodities. The Partnership had a loss of 2.67% in May.The Partnership had gains in precious metals, base metals and foreign currencies.There were losses in interest rates, energy, stock indices and certain agricultural commodities. The Partnership had a loss of 2.21% in June.The Partnership’s only gains were in short-term interest rates.There were losses in all the other sectors, including energy, foreign currencies, metals, certain agricultural commodities, stock indices and medium and long-term interest rates. The Partnership ended the quarter with a loss of 1.31%. First Quarter 2006 The first quarter saw continued volatility in the oil, interest rates and precious metals markets, especially gold.Oil prices continued their climb, with some modest drops along the way.Interest rates were somewhat volatile as investors tried to anticipate how far the Fed was going to go in its rate hiking activity.Gold prices reached highs not seen in decades. - 23 - In January, the Partnership gained 2.38%.The Partnership had very large gains in stock indices, with smaller gains in energy and metals.There were losses in foreign currencies, interest rates and certain agricultural commodities. The Partnership had a loss of 2.45% in February.The Partnership had gains in stock indices.There were large losses in energy and foreign currencies, with smaller losses in metals, interest rates and certain agricultural commodities. The Partnership had a gain of 3.69% in March.The Partnership had very large gains in interest rates and metals, with smaller gains in stock indices and certain agricultural commodities.There were losses in energy and foreign currencies. The Partnership ended the quarter with a gain of 3.55%. Market and Credit Risk The means by which the General Partner and the Advisors attempt to manage the risk of the Partnership's open positions is essentially the same in all market categories traded.The General Partner attempts to manage market exposure by (i) diversifying the Partnership's assets among different Advisors and investments in other commodity pools whose strategies focus on different market sectors and trading approaches, and (ii) monitoring the Partnership's actual market exposures on a daily basis and reallocating assets away from Advisors and commodity pools, as necessary, if an over-concentration develops and persists in any one market sector or market sensitive commodity interest.Each Advisor and commodity pool applies its own risk management policies to its trading.Advisor policies generally limit the total exposure that may be taken per "risk unit" of assets under management.In addition, many Advisors follow diversification guidelines (often formulated in terms of the maximum margin which they will commit to positions in any one contract or group of related contracts), as well as imposing "stop-loss" points at which open positions must be closed out.Certain Advisors treat their risk control policies as strict rules; others only as general guidelines for controlling risk. Due to the speculative nature of trading commodity interests, the Partnership's income or loss from operations may vary widely from period to period.Management cannot predict whether the Partnership's future Net Asset Value per Unit will increase or experience a decline. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. D.POSSIBLE CHANGES:The General Partner reserves the right to terminate certain and/or engage additional trading advisors or change any of the Partnership's clearing arrangements. - 24 - Item 3. Quantitative and Qualitative Disclosures About Market Risk The Partnership is a speculative commodity pool.Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Partnership’s main line of business. Market movements result in frequent changes in the fair market value of the Partnership's open positions and, consequently, in its earnings and cash flow.The Partnership's market risk is influenced by a wide variety of factors, including commodity price levels, the level and volatility of interest rates, foreign currency exchange rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Partnership's open positions and the liquidity of the markets in which it trades. The Partnership can rapidly acquire and/or liquidate both long and short positions in a wide range of different markets.Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Partnership’s performance is not necessarily indicative of its future results. At June 30, 2007, the Partnership has allocated notional funds to its trading advisors equal to approximately 27% of the Partnership's net assets, as compared to 24% at December 31, 2006.The relationship of the total Value at Risk as a percentage of total capitalization was 10% at December 31, 2006 and 2% at June 30, 2007.The Partnership is subject to indirect exposure to investments in other commodity pools. There have been no material changes in market risk exposure from those disclosed in the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Item 4. Controls and Procedures. ProFutures, Inc., as General Partner of ProFutures Diversified Fund, L.P., with the participation of the General Partner's President and Chief Financial Officer, has evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) or 15d-15(e)) with respect to the Partnership as of the end of the period covered by this quarterly report.Based on their evaluation, the President and Chief Financial Officer have concluded that these disclosure controls and procedures are effective.There were no changes in the General Partner's internal control over financial reporting applicable to the Partnership identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, internal control over financial reporting applicable to the Partnership. - 25 - PART II - OTHER INFORMATION Item 1. Legal Proceedings. None. Item 1A. Risk Factors. There have been no material changes in risk factors from those disclosed in the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. (c) Pursuant to the Partnership’s Limited Partnership Agreement, partners may redeem their Limited Partnership Units at the end of each calendar month at the then current Net Asset Value per Unit.The redemption of Units has no impact on the value of Units that remain outstanding, and Units are not reissued once redeemed. The following table summarizes the redemptions by partners during the three months ended June 30, 2007: MONTH UNITS REDEEMED NAV PER UNIT April 30, 2007 53 3,041.08 May 31, 2007 108 3,165.41 June 30, 2007 19 3,176.07 TOTAL 180 Item 3. Defaults Upon Senior Securities. Not Applicable. Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information. None. Item 6. Exhibits. Exhibits filed herewith: - 26 - 31.01 Certification of Gary D. Halbert, President, pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934. 31.02 Certification of Debi B. Halbert, Chief Financial Officer, pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934. 32.01 Certification of Gary D. Halbert, President, pursuant to 18 U.S.C. Section 1350 as enacted by Section 906 of The Sarbanes-Oxley Act of 2002. 32.02 Certification of Debi B. Halbert, Chief Financial Officer, pursuant to 18 U.S.C. Section 1350 as enacted by Section 906 of The Sarbanes-Oxley Act of 2002. - 27 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PROFUTURES DIVERSIFIED FUND, L.P. (Registrant) August 14, 2007 By /s/ GARY D. HALBERT Date Gary D. Halbert, President and Director ProFutures, Inc. General Partner August 14, 2007 By /s/ DEBI B. HALBERT Date Debi B. Halbert, Chief Financial Officer, Treasurer and Director ProFutures, Inc. General Partner - 28 -
